In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-20-00372-CR
                                   No. 07-20-00373-CR


             EX PARTE GABRIEL ALEXANDER BITTNER, APPELLANT

                          On Appeal from the 84th District Court
                                 Hutchinson County, Texas
           Trial Court Nos. 12,391, 12,498, Honorable Curt Brancheau, Presiding

                                 September 27, 2021
                           MEMORANDUM OPINION
                       Before PIRTLE and PARKER and DOSS, JJ.


      Appellant, Gabriel Alexander Bittner, appeals from the trial court’s denial of his

request to release him on a personal recognizance bond or reduce the amount of his

bond. Because appellant subsequently pleaded guilty to one of the underlying offenses

and the other offense has been dismissed, we dismiss the appeal.


      On December 17, 2019, appellant was charged by indictment for the offense of

burglary of a habitation in cause numbers 12,391 and 12,392. Appellant was arrested

and bond was set at $50,000 on each charge. The trial court reduced the bond to $10,000

following a hearing. The State filed motions to revoke bond alleging that appellant had
violated the bond conditions. After appellant failed to appear at the April 1, 2020 hearing

on the State’s motions, the surety on the bonds surrendered the bonds and a warrant for

appellant’s arrest was issued.


       Appellant was arrested on the warrant on April 15, 2020. On May 28, 2020,

appellant filed an application for writ of habeas corpus seeking bail, which the trial court

denied. On June 23, the State re-indicted cause number 12,392 into cause number

12,498, adding counts for aggravated assault and burglary of a building. Bond was

denied. The indictment in cause number 12,392 was later dismissed. On October 1,

2020, appellant filed an application for writ of habeas corpus seeking release due to delay.

See TEX. CODE CRIM. PROC. ANN. art. 17.151 (West Supp. 2020). After the trial court

denied appellant’s request for relief, appellant brought this appeal contending that the trial

court’s denial was an abuse of discretion.


       On March 23, 2021, appellant pleaded guilty to the underlying offense of burglary

of a habitation in cause number 12,498 and was sentenced to eight years’ confinement

in the Texas Department of Criminal Justice. Appellant waived his right of appeal and the

trial court certified that appellant has no right to appeal. In conjunction with appellant’s

plea, the State dismissed cause number 12,391.


       Issues regarding pretrial bail are moot when the accused is no longer subject to

pretrial confinement. See Martinez v. State, 826 S.W.2d 620, 620 (Tex. Crim. App. 1992)

(en banc). Thus, appellant’s guilty plea in cause number 12,498 and the State’s dismissal

of cause number 12,391 render the trial court’s ruling on the application for writ of habeas

corpus moot.

                                              2
      Accordingly, we dismiss this appeal as moot.




                                                     Judy C. Parker
                                                        Justice


Do not publish.




                                         3